IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH T. DURKIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5387

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 11, 2015.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Joseph T. Durkin, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.